                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA

VINCENT BRUCE,                               No. 2:15-cv-0960 TLN KJN P

               Plaintiff,

         v.

SHAMA CHAIKEN, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

        Vincent Bruce, CDCR # J-84086, a necessary and material witness in a settlement
conference in this case on October 21, 2019, is confined in Kern Valley State Prison (KVSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by video conference from his place of confinement,
to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California 95814, on
Monday, October 21, 2019, at 9:00 a.m.

    ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
       commanding the Warden to produce the inmate named above, by video conference, to
       participate in a settlement conference at the time and place above, until completion of the
       settlement conference or as ordered by the court.

    2. The custodian is ordered to notify the court of any change in custody of this inmate and is
       ordered to provide the new custodian with a copy of this writ.

    3. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with the
       prison no less than two days prior to the settlement conference that the prison’s video-
       conference equipment will connect to the court’s system. Any difficulties shall
       immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, California 93216:

       WE COMMAND you to produce the inmate named above to testify before Judge
Newman at the time and place above, by video conference, until completion of the settlement
conference or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

Dated: September 12, 2019

Bruc0960.841
